 
 
V 
108th CONGRESS
2d Session
H. R. 5129 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Mr. Norwood introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Thomas W. Sikes and Wellington Trade, Inc., doing business as Containerhouse. 
 
 
1.Compensation for damages 
(a)In generalThe Secretary of the Treasury shall pay, out of any money in the Treasury not otherwise appropriated, $990,500, to the persons named in subsection (b) for damages sustained by such persons in connection with a 1991 government contract for the purchase and delivery of certain ocean freight containers. 
(b)Persons to receive compensationThe Secretary of the Treasury shall compensate the following persons under subsection (a): 
(1)Thomas W. Sikes of Cadwell, Georgia. 
(2)Wellington Trade Inc., of Cornelia, Georgia, doing business as Containerhouse. 
2.Satisfaction of claims against the United StatesPayment under section 1 shall constitute full settlement of all legal and equitable claims by the persons named in section 1(b) against the United States for the damages described in section 1(a).  
3.Limitation on attorney and agent feesNot more than 10 percent of the payment made under section 1 may be paid to or received by an agent or attorney as consideration for any service rendered in connection with this Act. Each violation of this section is punishable by a fine of not more than $1,000.  
 
